O/-/S-0t7&h-c&_
                               Ronald Wayne Schofield
                                 TDCJ-C1D #1434055

                          A.M. "Mac" Stringfellow Unit                           filed   IN

                                    1200 PM 655

                               Rosharon/ Texas 77583
                                                                             S^2520i5
                                September 23rd, 2015


RE: Petition for Writ of Mandamus.



Christopher A. Prine, Clerk:


    The    Stringfellow Unit    Mailroom   Log    shows above mentioned as "Outgoing
Legal" on August 31, 2015.     (See Attachment)


   I am seeking    knowledge of receipt, and that it was numbered and presented
to the Court of Appeals by your office, for review.


   Please check your record and notify me of such action.


                                                 Sincerely,


                                                  TioncUd (/t/ayne. 5cho£ieJ.d

                                                 R. W. Schofield




cc(fiie)
SUBJECT: State briefly the problem on which you desire assistance.
                                                                               j*2S*S£5
Man                          '
Name:
                                                                                                     ^^
                                                                                                 Unit:
Living Quarters                                                          Work Assignment: ^f^J
DISPOSITION: (Inmate will not write inthis space)
                                                                     PfaZt>AfA< L&
#1-60 (Rev.11-90)
                         TEXAS DEPARTMENT OF CRIMINAL JUSTICE — INSTITUTIONAL DIVISION
                                         INMATE REQUESTTO-OFFICIAL-...
REASON FOR REQUEST: (Please Check one)
PLEASE ABIDE BYTHE FOLLOWING CHANNELS OF COMMUNICATION. THIS WILL SAVE TIME, GET YOUR REQUESTTOTHE
PROPER PERSON, ANDGET AN ANSWER TO YOU MORE QUICKLY.
  O Unit Assignrrfetiti• fransfi                  f Classification,   5. •   Visiting List (Asst. Director ofclassification, Administration
       Administration Building)                                              Building)
                                          warden-lmppfblgd,                          requirements and related information (Unit Parole
                                                  Committee)                     'nselor)
3. •   Request for Promotion in                 to   Tr                                            squeak copy of record, infor-
                                                                             Inmate Prism Rg$prd (Requestor
       (Unit Warden- ifapproved, will be forwarded.to                         atimgn parole eligibility, discharge date, detainers-Unit
       ofClassification)
4. •, Clemency-Pardon,parole, earlyout-mandatorysupervision           8. •   Personal'                     representative of an outside
       (Board of Pardons and Paroles, 8610 Shoal Creek Blvd.                 agency (Treatment i         ; Administration Building)
       Austin, Texas 78757)            >:•!'",;.•.
                                                                                 DATE       9-/9-/3
ADDRESS:   ^5 j/F          /(Name ariq titiptsf
   ' w-—
Ronalc '^ayne Scr
                     taw
i\MI                                                                         -2^ SEP.'2£*m -W4-1
OT                              pi i
                         mf* T7&V
         R9Vs-vU
                                                      Fourteenth Court of Appeals Clerk
                                                                      Christopher A. Prine
                                                   "&?/ 2&Fannin St., Rm. 245
                                                                 Houston, Texas 77002-2062 $S
                    Legal Correspondence
                                           »..••.•"• *":sr* *~ «t:"
                                                                              )^'i#jj/'ii''iiiiiJj«jiii/j/i#,iij»'ji'Vj»j'i',i!j#